     Case 2:19-cv-01155-JAM-AC Document 51 Filed 06/17/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9
      DUSA PHARMACEUTICALS, INC.,                      Case No. 2:19-cv-1155-JAM-AC
10
                         Plaintiff,
11
             v.                                        ORDER GRANTING STIPULATION TO
12                                                     EXTEND STAY OF DEADLINES FOR
      DR. ANDREA WILLEY,                               TWENTY-ONE (21) DAYS
13
                         Defendant.
14

15

16          Before this Court is the Stipulation to extend stay of all pending proceedings and deadlines
17   between the parties for twenty-one (21) days, up to and including July 8, 2020. The Court has
18   reviewed this Stipulated Request, and the Request is hereby GRANTED. It is, therefore,
19          ORDERED that: All pending proceedings and deadlines between the parties are stayed up
20   to and including July 8, 2020.
21          IT IS SO ORDERED.
22   DATED: June 17, 2020.
23
                                                         /s/ John A. Mendez____________
24
                                                         John A. Mendez
25                                                       United States District Court Judge

26

27

28
                                           1
              ORDER GRANTING STIPULATION TO EXTEND STAY OF DEADLINES
                                 2:19-CV-1155-JAM-AC
